Citation Nr: 0839727	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO that denied entitlement to service connection for PTSD.  
The veteran filed a timely appeal of this determination to 
the Board.


FINDING OF FACT

The weight of the medical evidence is against a showing that 
the veteran currently has a diagnosis of PTSD that can be 
causally linked to an event or incident of his period of 
active service.


CONCLUSION OF LAW

The medical evidence is against a showing that the veteran 
has PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f), and 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in January 2002, April 2004, and 
January 2005, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claim.  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claim and 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and 
provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes hereinbelow that the preponderance of the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, service personnel records, post-service treatment 
records and reports, a VA examination, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that the veteran's claim of service connection for PTSD must 
be denied.  

In this case, the medical records contain conflicting 
diagnoses with respect to the veteran's psychiatric 
condition.  He has been variously diagnosed with dysthymic 
disorder, depression, polysubstance dependence in remission, 
intermittent explosive disorder, personality disorder nos, 
and PTSD.  The service treatment records do not contain any 
indication of a psychiatric condition in service.  

After service, the veteran has been seen extensively by VA 
for various conditions and has received ongoing treatment for 
PTSD, among other disorders.  

In order to determine whether the veteran has PTSD and, if 
so, whether this condition is related to a verified in-
service stressor, the veteran was afforded a VA examination 
dated in July 2004.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  The veteran's personal and medical history 
were extensively noted on the record.  The examiner also 
noted the veteran's claimed stressors and military traumatic 
experiences in some detail.  The examiner noted the veteran's 
symptoms and, after examination, diagnosed the veteran with 
dysthymic disorder, chronic secondary to situational issues 
and substance dependence, and polysubstance abuse, in 
remission.  He was assigned a GAF score of 70.  With respect 
to PTSD, the examiner stated that the veteran "does not meet 
diagnostic criteria for the diagnosis of PTSD in terms of a 
specific indentified stressor or stressors that meet 
criterion A for the diagnosis."

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file does contain 
diagnoses of PTSD, among other conditions, the VA examiner, 
who examined that veteran and his claims file in connection 
with the claim, found that the veteran did not meet the 
criteria for a diagnosis of PTSD.  In this regard, the Board 
also notes that the diagnoses of PTSD that appear in 
treatment notes do not appear to be based on a full review of 
the veteran's claims file.  The Board finds in this case that 
the opinion of the VA examiner should carry the most weight 
in this case.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished decision), 
cert. denied 120 S.Ct. 1251 (2000) (it is not error for the 
Board to value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

Here, the medical evidence is against a finding that the 
veteran suffers from PTSD in accordance with the provisions 
of 38 C.F.R. § 4.125(a).  And without a current diagnosis, a 
claim of service connection cannot be sustained.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
the Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  The 
provisions of 38 C.F.R. § 3.304(f) also indicate that there 
must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

In making this determination, the Board does not question the 
sincerity of the veteran's belief that he has PTSD due to his 
service.  The veteran, however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for claimed PTSD is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


